Citation Nr: 1439903	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches behind the eye, claimed as an eye condition, to include as secondary to service-connected post-herpetic neuralgia.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by: Kathy A. Lieberman, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Tiger Team, VA Special Processing Unity, in Cleveland, Ohio.  The St. Petersburg, Florida, Regional Office (RO) is the Agency of Original Jurisdiction (AOJ) in this matter.  

In March 2010 the Board remanded the appeal for additional development.  In August 2011, the Board granted service connection for bilateral hearing loss, denied service connection for diabetes mellitus and a back disorder, and remanded the issues of service connection for hypertension, headaches behind the eye and a heart disorder.  The August 2011 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and in April 2012, the Court ordered that the Board's decision denying service connection for diabetes mellitus and a back disorder be vacated and remanded, consistent with the terms outlined in the joint motion for partial remand filed in the case. 

In April 2013, the Board requested an expert medical opinion, which was received in June 2013.  In July 2013, the Board requested another expert medical opinion, which was received in August 2013.  In February 2014, an addendum to the August 2013 opinion was requested.  That opinion was added to the record thereafter, and was provided for the review of the Veteran and his attorney in May 2014.  Additional evidence and argument was provided for the file thereafter.  

In addition to the paper claims file, there are paperless, electronic VA files associated with the Veteran's claims  A September 2014 review of the paperless files does not reveal that they include any documents pertinent to the issue being decided herein on appeal.  

As noted by the Board previously, it appears that the issue of entitlement to an increased rating for herpes zoster has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart disorder, hypertension, a back disorder, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's headaches behind the eyes have been etiologically related by competent medical evidence to service-connected post-herpetic neuralgia.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for headaches behind the eye, claimed as an eye condition, to include as secondary to service-connected post-herpetic neuralgia, have been met.  38 C.F.R. §§ 3.102, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

With respect to the service connection claim being decided herein, during the December 2009 hearing, the undersigned Veterans Law Judge explained the elements of the claim, asked questions to obtain relevant information, and summarized the Veteran's arguments.  The Veteran has not argued that VA failed to comply with the duties as set forth in 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Moreover, following the hearing, the case was remanded by the Board for additional evidentiary development.  There has been substantial compliance with the Board's remand directives such that no further action is necessary in this regard.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  VA has substantially complied with such duties, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.  Rather, the Veteran has had a meaningful opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Since the Board is granting the Veteran's service connection claim for headaches behind the eye, claimed as an eye condition, to include as secondary to service-connected post-herpetic neuralgia, there is no need to discuss in further detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Service Connection - Headaches

The Veteran seeks service connection for headaches behind the eye, primarily claimed as secondary to service-connected post-herpetic neuralgia.  

At the outset, it appears that the Veteran's STRs in this case are not available in their entirety and are believed to have been destroyed in a fire.  In such a case, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In essence, in order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The presence of a currently claimed disorder is established, as shown by a VA examination report of October 2011, at which time nonspecific chronic frontal headaches were diagnosed.  With regard to Wallin element (2), service-connection has been in effect for post-herpetic neuralgia since December 2005.

In a medical opinion dated in June 2013, a doctor etiologically related the Veteran's headaches behind the eye to post-herpetic neuralgia.  In support of his finding, he noted that the Veteran's service treatment records documented an outbreak of herpes zoster, with involvement of the eye.  He further noted evidence attesting to manifestations of recurrent headaches behind the eyes during the Veteran's service and intermittently since that time.  The doctor concluded that "this is consistent with one of the possible manifestation(s) of post-herpetic neuralgia."

As all of the elements discussed in the Wallin case appear to be met and affording the Veteran the benefit of the doubt, the Board finds that service connection for headaches behind the eye, claimed as an eye condition, as secondarily related to service-connected post-herpetic neuralgia, is warranted.

ORDER

Service connection for headaches behind the eye, claimed as an eye condition, as secondarily related to service-connected post-herpetic neuralgia, is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a heart disorder, hypertension, a back disorder, and diabetes mellitus, so that he is afforded every possible consideration. 

In April 2012, the Court remanded the portion of the Board's August 2011 decision which denied service connection for diabetes mellitus and a back disorder.  The Court found that remand was necessary because the Board did not properly notify the Veteran that some of his service treatment records could not be obtained.  In this regard, while some of the Veteran's service treatment records have been obtained, a June 2006 notation in his file indicates that some of his records are fire-related.  

As discussed in the Joint Motion for Partial Remand (JMPR), in such event, the Veteran should be informed of this pursuant to 38 C.F.R. § 3.159(e) and provided with an opportunity to submit alternate sources of evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  Although the service connection claims for a heart disorder and hypertension were not specifically addressed in the JMPR, this action is equally applicable to these claims, which are also pending appellate review.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that his service treatment records are fire-related, briefly explain the efforts that were made to obtain those records, describe any further action to be taken with respect to the claims; and give the Veteran an opportunity to respond.  In this regard, the Veteran should also be provided with notice of alternate sources of evidence that he can submit to supplement the available records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

This notification should be provided for inclusion in the file, as should recordation of any further attempts at development in this regard, and any response from the Veteran and/or his attorney.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


